Citation Nr: 0313743	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  93-04 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland

THE ISSUES

1.  Whether the veteran timely appealed a June 2000 rating 
decision that assigned a 10 percent disability rating for his 
dysthymic state, effective February 16, 1983, and a 0 percent 
rating effective October 1, 1994, with another 10 percent 
rating as of January 8, 2001. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than dysthymic state, secondary 
to a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to May 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's petition to 
reopen his claim for service connection for an acquired 
psychiatric disorder, secondary to his already service-
connected lumbosacral strain.  

The veteran testified at a hearing conducted by a Member of 
the Board (Veterans Law Judge) in May 1993, and the case 
subsequently was remanded to the RO in August 1993 for 
additional development.  Then, after receiving the case back 
from the RO, the Board again had to remand it in May 1996.  
But this time after receiving the case back from the RO, the 
Board issued a decision in May 2000 granting service 
connection for a dysthymic state.  The Board also partially 
remanded the case to the RO for still further development.  
And in June 2000, the RO assigned a 10 percent rating for the 
dysthymic state retroactively effective from February 16, 
1983, and a 0 percent rating effective from October 1, 1994.  
More recently, in March 2002, the RO increased the rating 
back to 10 percent, as of January 8, 2001.

The sequence of events concerning the claim for a higher 
rating for the dysthymic state raises the preliminary 
question of whether the veteran timely appealed the ratings 
assigned for this condition.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.101(d) (2002), as amended 66 Fed. Reg. 
53,339-40 (Oct. 22, 2001).  If his appeal was untimely, the 
Board does not have jurisdiction to consider his claim for a 
higher rating on the merits.  See Roy v. Brown, 5 Vet. App. 
554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).  



Finally, it is noted that the Board contacted the veteran by 
letter, dated in March 1996, and informed him that the Member 
of the Board who had conducted his hearing in May 1993 was no 
longer employed by the Board.  So the Board asked him whether 
he wanted another hearing before a different Member of the 
Board who will ultimately decide his case.  He responded 
later that same month, indicating that he does not want 
another hearing.  Accordingly, the Board may proceed to 
address his appeal based on the evidence currently of record.  


REMAND

A.  Service connection for a psychiatric disorder, other than 
dysthymic state

In October 2002, the Board, itself, undertook further 
development of this issue to avoid remanding it to the RO.  
The Board had that authority pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  Very recently, however, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Under the former 38 C.F.R. § 19.9(a)(2), the 
Board could consider additional evidence without having to 
either remand the case to the agency of original jurisdiction 
(i.e., the RO) for initial consideration or, alternatively, 
by obtaining a waiver from the veteran.  

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

B.  Entitlement to higher ratings for the dysthymic state

As alluded to above, in June 2000, the RO assigned a 10 
percent rating for this condition retroactively effective 
from February 16, 1983, and a 0 percent rating effective 
October 1, 1994.  The notice of that decision was mailed to 
the veteran on August 25, 2000.  He submitted a timely notice 
of disagreement (NOD) in June 2001, requesting higher 
ratings, and the RO provided him a supplemental statement of 
the case (SSOC) in April 2002.  But it is unclear whether he 
then timely "perfected" his appeal to the Board by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  His representative submitted a 
statement on his behalf, but not until September 2002, so the 
RO needs to determine whether it was timely filed.

After a claimant receives an SOC (or, in this particular 
case, an SSOC), he usually must file a formal appeal within 
60 days from the date the SOC/SSOC was mailed, 38 U.S.C.A. 
§ 7105(d)(3), or within the remainder of the one-year period 
from the date notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2002); 
see also Fenderson v. West, 12 Vet. App. 119 (1999); Archbold 
v. Brown, 9 Vet. App. 124, 132 (1996); Rowell, 4 Vet. App. at 
17 (where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final and 
binding based on the evidence then of record).  

If, however, say, the veteran did not receive proper 
notification of the decision being appealed-or even the 
requirements for perfecting his appeal to the Board, or the 
RO treated his claim as timely appealed, then there may be 
mitigating circumstances warranting special dispensation 
insofar as the timeliness issue.  See Gonzalez-Morales v. 
Principi, 16 Vet App 556 (2003); Morgan v. Principi, 
16 Vet App 20 (2002); Roy v. Brown, 5 Vet. App. at 556; 
Jamias v. Derwinski, 2 Vet. App. 507, 509 (1992).  The RO 
must initially make this determination, though, not the 
Board.



Since the RO has not yet addressed the preliminary issue of 
whether the veteran timely appealed for higher ratings for 
his dysthymic state, or whether there were extenuating 
circumstances precluding this or effectively excusing it, the 
case must be returned to the RO to adjudicate this issue so 
his procedural due process rights are preserved and he is not 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, to ensure that VA has met its duties to notify 
and assist the veteran in developing the evidence pertinent 
to his claims, and to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West. 2002) are fully complied with and 
satisfied.  This includes notification of 
the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the appellant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable laws and regulations, all 
such development must be accomplished.  

2.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder, 
other than dysthymic state, secondary to 
service-connected lumbosacral strain.  
The RO should also review this case and 
address the issue of timeliness of 
perfecting and completing the appeal of 
the claim for an increased rating for the 
dsythymic state.  If the determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished an SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  The SSOC must 
include a discussion of the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been completed, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purpose 
of this REMAND is to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




